

Exhibit 10.39




PERFORMANCE SHARE UNIT AWARD AGREEMENT


THIS AGREEMENT is made this __ day of ________, 20__ (the “Grant Date”) between
JELD-WEN Holding, Inc., a Delaware corporation (the “Company”), and
_____________ (the “Recipient”).


WHEREAS, the Company desires to grant to the Recipient an award of performance
share units pursuant to the Company’s 2017 Omnibus Equity Plan (the “Plan”); and


WHEREAS, the Company and the Recipient understand and agree that any capitalized
terms used herein, if not otherwise defined, shall have the same meanings as in
the Plan (the Recipient being referred to in the Plan as Participant);


NOW, THEREFORE, in consideration of the following mutual covenants and for other
good and valuable consideration, including specifically, entry into the JELD-WEN
2018 Non-Competition Agreement, the parties agree as follows:
1.Award and Terms of Performance Share Units. The Company awards to the
Recipient under the Plan ________ Performance Share Units (the “Award”), for the
three-year period of ____________ to _____________ (the “Award Period”), subject
to the restrictions, conditions and limitations set forth in this Agreement and
in the Plan, which is incorporated herein by reference. The Recipient
acknowledges receipt of a copy of the Plan and acknowledges that the definitive
records pertaining to the grant of this Award, and settlement of rights
hereunder, shall be retained by the Company.
(a)    Rights under Performance Share Units. A Performance Share Unit (“PSU”)
obligates the Company, following the Award Period, to issue to the Recipient one
Share, subject to the provisions of this Agreement, including but in no way
limited to the Performance Conditions set forth in Section 2 of this Agreement.
(b)    Award Period. The PSUs awarded under this Agreement shall initially be
100% unvested and subject to forfeiture. Subject to Sections 1(c), 2, and 3, the
PSUs shall vest and be released from the forfeiture provisions on the third
anniversary of the Grant Date (the “Vesting Date”), subject to verification of
the satisfaction of the Performance Conditions in accordance with this Agreement
and the Plan.
(c)    Forfeiture of PSUs on Termination. Except as otherwise provided in a
written agreement, if the Recipient’s employment with the Company or any of its
subsidiaries is terminated for any reason prior to the Vesting Date, all
outstanding but unvested PSUs awarded pursuant to this Agreement shall be
immediately and automatically forfeited to the Company, and the Recipient shall
have no right to receive the underlying Shares.
(d)    Restrictions on Transfer. The Recipient may not sell, transfer, assign,
pledge or otherwise encumber or dispose of the PSUs.


1



--------------------------------------------------------------------------------




(e)    No Stockholder Rights. The Recipient shall have no rights as a
stockholder with respect to the PSUs or the Shares underlying the PSUs until the
underlying Shares are issued to the Recipient.
(f)    Delivery Date for the Shares Underlying the Vested PSU. As soon as
practicable, but in no event later than 30 days following the publication of the
Annual Report for the final year of the Award Period, the Company will determine
the portion of the Award that has vested and shall issue to the Recipient the
Shares underlying the vested PSUs, subject to Section 1(g). The Shares will be
issued in the Recipient’s name or, in the event of the Recipient’s death after
the Vesting Date but before the Payment Date (as defined below), in the name of
either (i) the beneficiary designated by the Recipient on a form supplied by the
Company or (ii) if the Recipient has not designated a beneficiary, the person or
persons establishing rights of ownership by will or under the laws of descent
and distribution.
(g)    Taxes and Tax Withholding. The Recipient acknowledges and agrees that no
election under Section 83(b) of the Internal Revenue Code of 1986, as amended,
can or will be made with respect to the PSUs. The Recipient acknowledges that on
the date that Shares underlying the PSUs are issued to the Recipient (the
“Payment Date”), the Fair Market Value on that date of the Shares so issued will
be treated as ordinary compensation income for federal and state income and FICA
tax purposes, and that the Company will be required to withhold taxes on these
income amounts. To satisfy the required minimum withholding amount, the Company
shall withhold from the Shares otherwise issuable the number of Shares having a
Fair Market Value equal to the minimum withholding amount. Alternatively, the
Company may, at its option, permit the Recipient to pay such withholding amount
in cash under procedures established by the Company.
(h)    Dividend Equivalent Distributions. If a dividend or other distribution is
made in respect of Shares before the Payment Date, for each PSU that is
delivered on the Payment Date, Recipient will be entitled to receive the per
Share amount received by other stockholders in respect of a Share in connection
with such dividend or distribution (such dividends or distributions, the
“Dividend Equivalent Distributions”). To the extent any PSUs are forfeited or do
not vest, any Dividend Equivalent Distributions associated with such PSUs shall
similarly be forfeited.
(i)    Not a Contract of Employment. Nothing in the Plan or this Agreement shall
confer upon the Recipient any right to be continued in the employment of the
Company or any Affiliate, or to interfere in any way with the right of the
Company or any parent or subsidiary by whom the Recipient is employed to
terminate the Recipient’s employment at any time or for any reason, with or
without cause, or to decrease the Recipient’s compensation or benefits.
(j)    Consent to be Bound by the JELD-WEN 2018 Non-Compete Agreement. As
additional consideration, the Recipient acknowledges and agrees to be bound by
the terms of the JELD-WEN 2018 Non-Competition Agreement attached hereto, which
agreement is expressly granted by signing and/or electronically accepting this
Agreement.
2.Performance Conditions.


2



--------------------------------------------------------------------------------




2.1    Payout. Subject to possible enhancement or reduction under Section 2.5,
or reduction under Section 3, the number of PSUs that vest (the “Payout”) shall
be determined by multiplying the Payout Factor (as defined below) by an amount
equal to 2/3 of the Award rounded down to the nearest whole number (the “Target
Share Amount”). The Payout Factor shall be determined pursuant to Section 2.2;
provided, however, that the Payout Factor shall not be greater than 150% and the
Payout Factor shall be 0% if the Performance Measure Result (as defined below)
for all Performance Conditions is less than Threshold.
2.2    Payout Factor.
(a)    The “Payout Factor” shall be the weighted average of the Performance
Measure Payout Factor (as defined below) for each Performance Condition during
the Award Period. The Performance Measure Payout Factor achieved by the Company
for each Performance Condition during the Award Period shall be determined as
follows:




If the Performance Measure Result for a Performance Condition is:


Then the “Performance Measure Payout Factor” for that Performance Condition
shall be:
 
 
less than Threshold
0%
Threshold
50%
Target
100%
Maximum
150%



If the result achieved by the Company during the Award Period for the
Performance Measure (“Performance Measure Result”) is between any two
Performance Measure data points set forth in the below table, the Performance
Measure Payout Factor shall be interpolated as follows. The excess of the
Performance Measure Result over the Performance Measure of the lower data point
shall be divided by the difference between the Performance Measure of the higher
data point and the Performance Measure of the lower data point. The resulting
fraction shall be multiplied by the difference between the Performance Measure
Payout Factors in the above table corresponding to the two data points. The
product of that calculation shall be rounded to the nearest hundredth of a
percentage point and then added to the Performance Measure Payout Factor
corresponding to the lower data point, and the resulting sum shall be the
Performance Measure Payout Factor for that Performance Condition.
(b)    The “Performance Measures” for each Performance Condition, together with
the weight attributed to the Performance Measure Payout Factor for each
Performance Condition for purposes of calculating the Payout Factor is as
follows:


3



--------------------------------------------------------------------------------




Performance Condition


Weight
Performance Measure


Threshold
Target
Maximum
Adjusted EBITDA
50%
 
 
 
Free Cash Flow
50%
 
 
 

 
2.3    Adjusted EBITDA. For purposes of this Agreement, Adjusted EBITDA is
defined as the cumulative annual Adjusted EBITDA as announced by the Company in
each of the three years of the Award Period, as may be adjusted pursuant to
Section 2.6.
2.4    Free Cash Flow. For purposes of this Agreement, Free Cash Flow is defined
as the cumulative annual net cash flow provided by operating activities as
announced by the Company in each of the three years of the Award Period, as may
be adjusted pursuant to Section 2.6.
2.5    Total Shareholder Return Adjustment. The Payout may be adjusted based
upon Total Shareholder Return (“TSR”) during the Award Period. The TSR based on
share price for the Award Period will be determined by the Committee. Should the
TSR fall within the top 1/3 of the Russell 3000 index, as determined in the sole
discretion of the Committee, the Payout Factor will be increased by 10%. Should
the TSR fall within the bottom 1/3 of the Russell 3000 index, as determined in
the sole discretion of the Committee, the Payout Factor will be decreased by
10%. Should the Russell 3000 index be unavailable or inappropriate for use as
determined by the Committee, as determined in its sole discretion, the Committee
shall determine and use a comparable index for purposes of calculating the
adjustment to TSR under this Section (the “TSR Adjustment”). Under no
circumstances shall the TSR Adjustment increase the Payout Factor above 150%,
nor result in the Payout exceeding the Award.
2.6    Adjustments. The Committee may, at any time, approve adjustments to the
calculation of a Performance Measure, Performance Measure Result, or the
component parts thereof to take into account such unanticipated circumstances or
significant, non-recurring or unplanned events as the Committee may determine in
its sole discretion, and such adjustments may increase or decrease the
Performance Measure, Performance Measure Results, or the component parts
thereof. Circumstances that may be the basis for such adjustments include, but
shall not be limited to, any change in applicable accounting rules or
principles; any gain or loss on the disposition of a business; impairment of
assets; dilution caused by acquiring a business; tax changes and tax impacts of
other changes; changes in applicable laws and regulations; changes in rate case
timing; changes in the Company’s structure; and any other circumstances outside
of management’s control or the ordinary course of business.


4



--------------------------------------------------------------------------------




3.
Prohibited Conduct; Restatements.



(a)    Consequences of Prohibited Conduct. If the Company determines that the
Recipient has engaged in any Prohibited Conduct (as defined in Section 3(b)),
then:


(i)    The Recipient shall immediately forfeit all outstanding PSUs awarded
pursuant to this Agreement and shall have no right to receive the underlying
Shares; and


(ii)    If the Payment Date for any PSUs has occurred, and the Company
determines that Prohibited Conduct occurred on or before the first anniversary
of the Payment Date for those PSUs, the Recipient shall repay and transfer to
the Company (A) the number of Shares issued to the Recipient under this
Agreement on that Payment Date (the “Forfeited Shares”), plus (B) the amount of
cash equal to the withholding taxes paid by withholding Shares (if any) from the
Recipient on the respective Payment Date. If any Forfeited Shares have been sold
by the Recipient prior to the Company’s demand for repayment, the Recipient
shall repay to the Company (A) 100% of the proceeds of such sale or sales, plus
(B) the amount of cash equal to the withholding taxes paid by withholding Shares
(if any) from the Recipient on the respective Payment Date.


(b)    Prohibited Conduct. Each of the following constitutes “Prohibited
Conduct”:
(i)    the conviction or entry of a plea of guilty or nolo contendere to
(A) any felony or
(B) any crime (whether or not a felony) involving moral turpitude, fraud, theft,
breach of trust or other similar acts, whether under the laws of the United
States or any state thereof or any similar foreign law to which the person may
be subject;
(ii)     being engaged or having engaged in conduct constituting breach of
fiduciary duty, dishonesty, willful misconduct or material neglect relating to
the Company or any of its subsidiaries or the performance of a person’s duties;
(iii)     appropriation (or an overt act attempting appropriation) of a material
business opportunity of the Company or any of its subsidiaries;
(iv)     misappropriation (or an overt act attempting misappropriation) of any
funds of the Company or any of its subsidiaries;
(v)     the willful failure to:
(A)     follow a reasonable and lawful directive of the Company or any of its
subsidiaries at which a person is employed or provides services, or the Board of
Directors or
(B)    comply with any written rules, regulations, policies or procedures of the
Company or a subsidiary at which a person is employed or to which he or she
provides services which, if not complied with, would reasonably be expected to
have more than a de minimis adverse effect on the business or financial
condition of the Company;


5



--------------------------------------------------------------------------------




(vi)     violation of a person’s employment, consulting, separation or similar
agreement with the Company or any non-disclosure, non-solicitation or
non-competition covenant in any other agreement to which the person is subject;
(vii)     during the Recipient’s employment or service with the Company or at
any time after termination for any reason, the Recipient, in violation of any
Company policies or agreements with the Company, discloses or misuses any of the
Company’s trade secrets or other confidential information regarding the Company,
including without limitation, matters relating to cost data, formulas, patterns,
compilations, programs, devices, methods, techniques, processes, manufacturing
processes, business strategy and plans, customer information, pricing
information, supplier information, the Company’s policies and procedures and
other financial data of the Company;
(viii)    deliberate and continued failure to perform material duties to the
Company or any of its subsidiaries;
(ix)     violation of the Company’s Code of Business Conduct and Ethics, as it
may be amended from time to time; or


(x)    during the Recipient’s employment or service with the Company or at any
time during the two-year period following termination for any reason, the
Recipient:


(A)    directly or indirectly competes with the Company, accepts employment with
any entity that directly or indirectly competes with the Company or otherwise
approaches, solicits or accepts business from any customer, supplier or vendor
of the Company in direct or indirect competition with the Company;


(B)    approaches, counsels or attempts to induce any person who is then in the
employ of the Company to leave his or her employ; or employs or attempts to
employ any such person or any person who at any time during the preceding twelve
(12) months was in the employ of the Company; or


(C)     aids, assists or counsels any other person, firm or corporation to do
any of the above.


(c)    Restatement of Financial Statements. In addition to the other provisions
in this Section 3, this Agreement, or the Plan, the PSUs and any Shares issued
under the PSUs shall be subject to any policies of the Company in effect on the
Grant Date or adopted by the Company at any time thereafter that provide for
forfeiture of the PSUs and recoupment of any Shares issued under the PSUs or of
any gain received by the Recipient in connection with the sale of Shares
received under the PSUs in the event of any restatement of the Company’s
financial statements.
(d)     Determinations. The Committee shall, in its sole discretion, make all
determinations regarding this Section 3, including whether any Prohibited
Conduct has occurred, and the determinations by the Committee shall be final and
binding on all parties.


6



--------------------------------------------------------------------------------




(e)     Company and its Affiliates. All references in this Section 3 to the
Company shall include the Company and any of its Subsidiaries and Affiliates.
4.Notices. All notices, consents and other communications required or permitted
to be given under or by reason of this Agreement shall be in writing and shall
be delivered personally or by e-mail or reputable overnight courier. If to the
Company, notice shall be made at its principal corporate headquarters, addressed
to the attention of the Corporate Secretary. If to the Recipient, notice shall
be made at Recipient’s address on file with the Company. Either party may
designate at any time hereafter in writing some other address for notice.


5.Governing Law. This Agreement shall be construed and enforced in accordance
with the laws of the State of Delaware. Any litigation against any party to this
Agreement arising out of or in any way relating to this Agreement shall be
brought in any federal or state court located in the State of Delaware in New
Castle County and each of the parties hereby submits to the exclusive
jurisdiction of such courts for the purpose of any such litigation; provided,
that a final judgment in any such litigation shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Each party irrevocably and unconditionally agrees not to assert
(a) any objection which it may ever have to the laying of venue of any such
litigation in any federal or state court located in the State of Delaware in New
Castle County, (b) any claim that any such litigation brought in any such court
has been brought in an inconvenient forum and (c) any claim that such court does
not have jurisdiction with respect to such litigation. To the extent that
service of process by mail is permitted by applicable law, each party
irrevocably consents to the service of process in any such litigation in such
courts by the mailing of such process by registered or certified mail, postage
prepaid, at its address for notices provided for herein.


6.Binding Effect; Entire Agreement. This Agreement, together with the Plan, any
written employment agreement, and the JELD-WEN 2018 Non-Compete Agreement,
contains the entire agreement between the parties with respect to the subject
matter hereof, supersedes any and all prior understandings, agreements or
correspondence between the parties, and shall be binding upon the heirs,
executors, administrators, successors and assigns of the parties hereto.
7.Severability. Each provision of this Agreement will be treated as a separate
and independent clause and unenforceability of any one clause will in no way
impact the enforceability of any other clause. Should any of the provisions of
this Agreement be found to be unreasonable or invalid by a court of competent
jurisdiction, such provision will be enforceable to the maximum extent
enforceable by the law of that jurisdiction.


7



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company and the Recipient have caused this Agreement to
be executed on their behalf, by their duly authorized representatives, all on
the day and year first above written.






JELD-WEN HOLDING, INC.




By:                         
Its:                         




RECIPIENT:






                            
First and Last Name




8

